Citation Nr: 0015171	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for a pulmonary 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from September 1974 to July 
1975.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions from a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  By rating action 
dated in April 1996, the RO denied the veteran's claim for 
service connection for psychiatric and pulmonary 
disabilities.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. There is no competent medical evidence demonstrating that 
the veteran's psychiatric disability increased in severity 
during service, or that it is related in any way to 
service.

2. The veteran's in-service complaints suggestive of a 
pulmonary disorder were acute and transitory and resolved 
without residual disability.

3. Any current pulmonary disability was first present many 
years after service, and there is no competent medical 
evidence showing that it is related to service.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for an acquired 
psychiatric disability.  38 U.S.C.A. § 5107(a) (West 
1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a pulmonary 
disability.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, her appeal must fail and there is no 
duty to assist her further in the development of her claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a claim must be accompanied by evidence .  As will be 
explained below, the veteran has not submitted competent 
evidence to support her claims for service connection.  Thus, 
the Board finds that her claims are not well grounded.  
Accordingly, there is no duty to assist her in the 
development of her claims.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby.  Bernard v. 
Brown,    4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to her claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of her claim, 
and what evidence would be necessary to make the claim well 
grounded.  



Factual background

The veteran was afforded a psychiatric evaluation in July 
1974, prior to her entry into service.  She related that 
about six years earlier, when she was twelve years old, her 
parents decided to divorce, and she became quite upset at 
this.  She indicated that she was unable to adjust.  She was 
hospitalized for approximately one year and was able to work 
the situation through in her mind and settle herself down.  
She described a recent adjustment that seemed to have a good 
deal of stress, but she evidently had been making a 
satisfactory adjustment without any significant problems.  On 
mental status evaluation, the veteran's personal appearance 
was felt to be within normal limits.  She related in a 
friendly and cooperative fashion.  No gross abnormality of 
speech, behavior, train of thought, thought content, affect 
or sensorium was seen.  The examiner commented that he saw no 
psychiatric contraindications to enlistment.  A psychiatric 
evaluation on the entrance examination in July 1974 was 
normal.  A clinical evaluation of the chest and lungs was 
normal.  A chest X-ray study was normal.

The service medical records disclose that the veteran 
complained of a cough and sore throat of four weeks duration 
in October 1974.  About two months later, she reported a two-
year history of recurrent upper respiratory infection type 
symptoms.  The diagnoses were upper respiratory infection and 
possible allergy.  A chest X-ray study in December 1974 
revealed no active cardiopulmonary disease.  A sinus series 
showed bilateral maxillary and right frontal sinusitis.  She 
was treated for chronic sinusitis in March 1975.  On a dental 
medical history dated May 1975, the veteran denied shortness 
of breath or that she had ever been treated for lung disease.  
A sick slip reveals that the veteran had an appointment at 
the mental hygiene clinic in June 1975.

On a report of medical history in June 1975, in conjunction 
with the separation examination, the veteran reported ear, 
nose and throat trouble, chronic and frequent colds and 
sinusitis.  She also stated that she had shortness of breath, 
a chronic cough and pain or pressure in the chest.  She 
denied frequent trouble sleeping, depression or excess worry, 
loss of memory or nervous trouble.

The veteran was seen in the allergy clinic in July 1975.  She 
related that she had a cold for two to three years which came 
and went, but was never completely gone.  The impressions 
were early chronic obstructive pulmonary disease and 
sinusitis, both aggravated by smoking.  On the discharge 
examination in June 1975, the lungs and chest were evaluated 
as normal.  A chest X-ray study was negative.

Department of Veterans Affairs (VA) outpatient treatment 
records dated in 1994 and 1995 have been associated with the 
claims folder.  These records primarily reflect treatment for 
unrelated complaints.  In March 1994, the veteran reported 
fatigue of two months duration.  The assessments included 
fatigue and depression.  In June 1995, it was noted that she 
had a history of chronic bronchitis.  Following an 
examination, the assessment was viral infection (upper 
respiratory infection).  The veteran was seen in June 1995 
for a viral syndrome.  Later that month, it was reported that 
she had a history of chronic bronchitis.  She was referred to 
the psychiatric clinic in November 1995 for depression.  A 
history of psychiatric treatment since she was a teenager was 
noted.  It was indicated that her diagnoses included bipolar 
affective disorder, major depression and borderline 
personality.  The diagnostic impression was depressive 
disorder, not otherwise specified.  In November 1995, she 
wanted psychiatric therapy.  A history of depression since 
she was a child was noted.  

Private medical records dated from 1994 to 1996 are of 
record.  The veteran complained of depression in August 1994.  
A history of several suicide attempts was noted, with the 
first at the age of five.  The assessments were major 
depression, borderline personality traits and chronic 
bronchitis.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

A review of the record shows that the veteran was afforded a 
psychiatric evaluation prior to her entry into service, and 
it was determined that there was no psychiatric reason for 
her being precluded entry into service.  The only reference 
in the service medical records to any psychiatric problem 
during service was an indication in June 1975 that she had an 
appointment in the mental hygiene clinic.  No report of that 
scheduled visit is of record.  In this regard, it is noted 
that the veteran denied any psychiatric symptoms at the time 
of the discharge examination later in June 1975, and a 
psychiatric evaluation at that time failed to reveal any 
abnormality.  Moreover, there is no clinical evidence of 
treatment for any psychiatric disability for many years after 
service.  The Board acknowledges that the recent treatment 
records reflect a history of psychiatric problems prior to 
service, as well as current treatment.  No competent medical 
evidence has been submitted that establishes that the 
veteran's psychiatric disability either increased in severity 
in service, or had its onset during the veteran's military 
service.  

With respect to the claim for service connection for a 
pulmonary disorder, the service medical records disclose that 
the veteran was seen on a number of occasions for complaints 
involving symptoms of an upper respiratory infection.  It was 
concluded in July 1975 that she had early chronic obstructive 
pulmonary disease.  The initial indication following service 
of treatment for similar complaints was in 1995, 
approximately 20 years after her discharge from service.  
Thus, it is clear that the in-service complaints were acute 
and transitory and transitory, and resolved without residual 
symptoms.  

The Board notes that the veteran has argued that all her 
mental health records from service are not in the claims 
folder.  It is noted that the service medical records appear 
to be complete, and include entrance and discharge 
examinations, and a separate file for psychiatric records is 
not maintained.  In any event, the Court has held that the 
Secretary cannot undertake to assist a veteran in developing 
the facts pertinent to his or her claim until such claim has 
first been established to be well grounded. Thus, the Court's 
holding on the issue of the VA's duty to assist in connection 
with the well-grounded claim determination is quite clear.  
Morton v. West, 12 Vet. App. 477 (1999).  Therefore, the 
Board has determined that, in the absence of a well-grounded 
claim, the VA has no duty to assist the veteran in developing 
her case.  See Epps v . Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, her lay assertions to the effect that she 
has either a psychiatric disability or a pulmonary disorder 
that is related to service are neither competent nor 
probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.  The Board finds, accordingly, that the 
claims for service connection for a psychiatric disability 
and a pulmonary disorder are not well grounded.


ORDER

Service connection for a psychiatric disability and for a 
pulmonary disorder is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

